THIRD AMENDMENT TO LEASE AGREEMENT AND CONSENT TO SUBLEASE

THIS THIRD AMENDMENT TO LEASE AGREEMENT AND CONSENT TO SUBLEASE (the “Second
Amendment”) is made and entered into on this the 19th day of December, 2017 (the
“Effective Date”) by and between BERWIND LAND COMPANY, a West Virginia
corporation, having an address of 300 Summers Street, Suite 1050, Charleston,
West Virginia 25301 (the “Lessor”) and RAMACO CENTRAL APPALACHIA, LLC, a
Delaware limited liability company, having an address of 250 West Main Street,
Suite 1800, Lexington, Kentucky 40507 (the “Lessee”).

WITNESSETH:

WHEREAS, Lessee and Lessor are parties to that certain Lease Agreement dated
August 20, 2015, as amended by that certain First Amendment to Lease Agreement
and Sublease, executed and delivered on February 12, 2016 (the “First
Amendment”), as extended by that certain Extension of First Amendment to Lease
Agreement and Sublease, dated June 2, 2016 and by that certain Second Amendment
to Lease Agreement and Sublease, dated August 31, 2016 (collectively, the
“Lease”);

WHEREAS, Lessee and Ramaco Resources, LLC (“Sublessee”) are parties to that
certain Sublease dated August 20, 2015, as amended by the First Amendment, as
extended, and by that certain Second Amendment to Sublease, dated August 31,
2016 (collectively, the “Sublease”), pursuant to which Lessee subleased the coal
seams and mining rights leased to Lessee pursuant to the Lease, and Lessee
desires to sublease the Additional Property to Sublessee, pursuant to the terms
and conditions in the Sublease;

WHEREAS, Lessee, in its opinion, has identified coal reserves in the Pocahontas
No. 3, Pocahontas No. 4, and Squire Jim coal seams in various areas contiguous
to the boundaries of Demised Coal in the Lease (the “Additional Areas”) as
hereinafter described;

WHEREAS, Lessee desires to lease the Pocahontas No. 3, Pocahontas No. 4, and
Squire Jim coal seams underlying the Additional Areas from Lessor and to mine
and develop said coal seams by deep mining methods as described in the Lease;

WHEREAS, Lessor has agreed to execute this Third Amendment to add the Additional
Areas to the Lease, and consent to the Sublease upon the terms and conditions
set forth therein.

NOW, THEREFORE, for and in consideration of the foregoing, the Lease and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Lessor and Lessee hereby agree to amend the Lease as follows:

1. Additional Areas.  As of the Effective Date, Lessor does hereby lease, demise
and let unto Lessee all in the Additional Areas for the uses and purposes set
forth, and for the term specified, in the Lease, subject to all exceptions,
reservations, terms and conditions set forth in the Lease.  The Additional Areas
are further described as:



 




a.The Squire Jim seam of coal contained within the areas shown on the attached
map, labeled as Exhibit A-1, and within the boundaries of the tracts in the
Tract Listing labeled Exhibit B-1, both exhibits attached hereto and made apart
hereof.

b.The Pocahontas No. 3 seam of coal within the areas shown on the attached map,
labeled as Exhibit A-2, and within the boundaries of the tracts in the Tract
Listing labeled Exhibit B-2, both exhibits attached hereto and made apart
hereof.

c.The Pocahontas No. 4 seam of coal within the areas shown on the attached map,
labeled as Exhibit A-3, and within the boundaries of the tracts in the Tract
Listing labeled Exhibit B-3, both exhibits attached hereto and made apart
hereof.

2. Consent to Sublease.  Lessor hereby consents to Lessee’s sublease of all of
Lessee’s right, title, and interest in and to the Additional Property to
Sublessee pursuant to the terms of the Sublease.  Such consent shall not relieve
Lessee of any of its obligations under the Lease, and Lessee shall remain liable
for the performance of all of the terms, conditions, duties and obligations
under the Lease.  Furthermore, this consent shall not obviate the need for
Lessee to obtain Lessor’s consent for any subsequent transaction requiring
consent under Section 21 of the Lease.

3. Acknowledgment.  The Lessor and Lessee acknowledge that, to the best of their
respective knowledge, no event of default exists under the Lease and the Lease
remains in full force and effect.

4. Successors and Assigns.  This Second Amendment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.

5. Counterparts.  This Second Amendment may be executed in one or more
counterparts (including by means of facsimile or e-mail signature pages) and all
such counterparts taken together shall constitute one and the same Agreement.

6. Severability.  If any provision of this Second Amendment or its application
will be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of all other applications of that provision, and of all other
provisions and applications hereof, will not in any way be affected or
impaired.  If any court shall determine that any provision of this Second
Amendment is in any way unenforceable, such provision shall be reduced to
whatever extent is necessary to make such provision enforceable.

7. Governing Law.  This Second Amendment shall be governed by and construed in
accordance with the laws of the State of West Virginia, without regard to or
application of its conflict of laws principles.

8. Headings.  Section headings are solely for convenience of reference, and
shall not affect the meaning or interpretation of this Second Amendment or any
provision in it.

 

[Signatures on Following Pages]




2




IN WITNESS WHEREOF, Lessor and Lessee have set their hands on this the day and
year first above written.

LESSOR:

BERWIND LAND COMPANY

/s/ Randy D. Wright

Randy D. Wright

Its:  President

LESSEE:

RAMACO CENTRAL APPALACHIA, LLC

/s/ Michael D. Bauersachs

Michael D. Bauersachs

Its:  Authorized Agent

 

